 In the Matter of THE UNITED STATES STONEWARE COMPANYandDIs-TRICT 50, UNITED MINE WORKERS OF AMERICACase No. 8-R-1926.-Decided October 30, 1945Mr. A. H. ScottandDr. J. M. Lucas,both of Akron, Ohio, for theCompany.Mr. Joseph Bird,of Cleveland, Ohio, andMr. Everett Williams,ofBarberton, Ohio, for the U. M. W.Mr. James M. Duffy,of East Liverpool, Ohio, for the Potters.Mr. John W. Jockel,of East Cleveland, Ohio, andMr. Robert E.Moore,of Akron, Ohio, for the Bricklayers.Miss Helen Hart,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by District 50, United. Mine Workers ofAmerica, herein called the U. M. W., alleging that a question affectingcommerce had arisen concerning the representation of employees ofThe United States Stoneware Company, Talmadge, Ohio, herein calledthe Company, the National Labor Relations Board provided for anappropriate hearing upon due notice before Thomas E. Shroyer, TrialExaminer.Said hearing was held at Akron, Ohio, on August 8, 1945.At the commencement of the hearing, the Trial Examiner grantedmotions to intervene made by International Brotherhood of OperativePotters, Local Union 159, AFL, herein called the Potters, and Brick-layers, Masons and Plasterers International Union, AFL, herein calledthe Bricklayers.The Company, the U. M. W., the Potters, and theBricklayers appeared,' participated, and were afforded full opportun-ity to be heard, to examine and cross-examine witnesses, and to intro-duce evidence bearing on the issues.The Trial Examiner's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.All parties were afforded an opportunity to file briefs withthe Board.' InternationalAssociation of Machinists, AFL, was served with Noticeof Hearing butfailed to appear.64 N. L.R. B., No. 99.597 598DECISIONSOF NATIONALLABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe United States Stoneware Company, an Ohio corporation, oper-ates a plant at Talmadge, Ohio, where it manufactures chemicalceramic stoneware.The Company's chief raw material is clay, ofwhich approximately 10 percent is shipped from points outside theState of Ohio.Approximately 90 percent of its finished products istransported to points outside the State of Ohio.During the last year,the Company's volume of business amounted in value to approxi-mately $300,000.We find that the Company is engaged in commerce within the mean-ing of the National Labor Relations Act.IT.THE ORGANIZATIONS INVOLVEDDistrict 50, United Mine Workers of America, is a labor organiza-tion admitting to membership employees of the Company.Bricklayers,Masons and Plasterers International Union, and In-ternational Brotherhood of Operative Potters, Local Union 159, bothaffiliated with the American Federation of Labor, are labor organiza-tions admitting to membership employees of the Company.III. TIIE QUESTION CONCERNING REPRESENTATIONThe Company has been bargaining with the Potters as the repre-sentative of certain of its employees for approximately 10 years.OnAugust 1, 1944, the Company and the-Potters entered into a writtencontract, effective for 1 year, in which the Company recognized thePotters as "collective bargaining agent for the hourly wage em-ployees."On June 22, 1945, the U. M. MT., by letter, informed theCompany that it represented a majority of its employees and re-quested recognition as their bargaining agent.The Company, byletter, advised the U. M. W. of its contract with the Potters but agreedto discuss the matter upon the expiration of the contract at the endof July 1945.The Company refused to negotiate a new contractwith the Potters in 1945, because of the U. M. W.'s rival claim tomajority representation.It is clear that no contract exists which can bar this proceeding.Furthermore, we do not agree with the Potters' contention that its10-year bargaining history alone necessitates the dismissal of the peti-tion, for to give effect to such a contention is to deny the Company'semployees their right, after the lapse of a reasonable period, to selecta new bargaining representative, if that is their desire,. THE UNITED STATES STONEWARE COMPANY599A statement of a Board agent, introduced into evidence at the hear-ing, indicates that U. M. W. represents a substantial number of em-ployees in the unit hereinafter found appropriate.2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe U. M. W. contends that the following unit is appropriate: allproduction and maintenance employees at the Company's Talmadge,Ohio, plant, including the maintenance bricklayer, the maintenancemachinist, and employees of the shipping office,3 but excluding all full-time powerhouse employees,4 office and clerical employees, and all su-pervisory employees.The Company and the Potters agree with theU. M. W. as to the scope of the unit, but they would exclude both themaintenance bricklayer and the maintenance machinist.The Brick-layers specifically requests the exclusion of the maintenance bricklayer.At present the Company employs one maintenance bricklayer andone maintenance machinist.Pursuant to oral agreements with theCompany and the Potters, the Bricklayers have represented employeesof their craft at the plant and International Association of Machin-istshas represented the Company's machinists.When additionalbricklayers or machinists are needed, the Company secures such em-ployees through these respective unions.The bricklayer presentlyemployed by the Company supervises any additional bricklayers em-ployed; he frequently works at other plants of the Company. Themachinist also often does work for other plants of the Company, al-though he is not required to leave the Talmadge plant. In view ofthe fact that neither the bricklayer nor the machinist has been part ofthe bargaining unit represented by the Potters, we shall exclude boththese employees from the unit.5We find that all production and maintenance employees of theCompany's Talmadge, Ohio, plant, including shipping office em-ployees, but excluding the maintenance bricklayer, the maintenancemachinist, full-time powerhouse employees, office and clerical em-ployees, and all other supervisory employees with authority to hire,promote, discharge, discipline, or otherwise effect changes in the statusof employees, or effectively recommend such action, constitute a unit2The FieldExaminerreported that the U. M W. submitted41 authorization cards ;that the names of 37 personsappearingon the cardswere lisited on the Company's pay rollof June 15, 1945 ; that the Potters relied on its recent contract with the Company asevidence of itsinterest,and that there are 56 employees in thealleged appropriate unit.The shippingoffice is located in theplant,it is supervised by the shipping clerk4InternationalUnion of OperatingEngineers,Local 821,under contractwith theCompany, represents the three full-time employees in the powerhouse.5 SeeMatter of C. J. Peterson,et al,60 N. L.R. B. 1070.O 600DECISIONS OF NATIONAL LABOR RELATIONS BOARDappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of the National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purpose of collective bargaining with The United StatesStoneware Company, Talmadge, Ohio, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and supervi-sion of the Regional Director for the Eighth Region, acting in thismatter as agent for the National Labor Relations Board, and subjecttoArticle III, Sections 10 and 11, of said Rules and Regulations,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls,but excluding those employees who have since quit or been dischargedfor cause, who have not been rehired or reinstated prior to the elec-tion, to determine whether they desire to be represented by District50,United Mine Workers of America, or by International Brother-hood of Operative Potters, Local Union 159, AFL, for the purposesof collective bargain, or by neither.MR. GERARD D. REILLY took no partin the considerationof the aboveDecision and Direction of Election.